PER CURIAM.
The petition is granted and petitioner is hereby afforded a belated appeal of the final order of adjudication/disposition in case number 41280, 2007-1920 in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal.
PETITION GRANTED.
BENTON, LEWIS, and CLARK, JJ., concur.